Citation Nr: 0739273	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1962 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision which denied, in 
pertinent part, service connection a low back disability.  
This claim was previously remanded by the Board in March 
2005.


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran's 
lumbar strain had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
(lumbar strain) have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that this current back disability is due 
to having been struck in the back by the recoil of a howitzer 
he was firing in Vietnam in 1969.  The veteran's service 
medical records for his service from 1966 to 1969 have 
apparently been lost, but the available records show the 
veteran earned the Combat Action Ribbon, and as such, his 
description of his combat injury is accepted as accurate.  
38 U.S.C.A. § 1154(b).  The veteran has also contended that 
his back has caused discomfort ever since service, and what 
post service medical records that are available bear this 
out.  Records the veteran submitted show back complaints in 
1969, 1972 and 1975.  More recently, (mid 1990's) records 
showed the presence of a herniated disc in the lumbar spine.  

In connection with his current claim, the veteran was 
examined for VA purposes in August 2005.  That examiner found 
that in addition to the presence of a herniated disc at L4-5, 
the veteran warranted a diagnosis of lumbar strain, which was 
more particularly described as "hypertrophy of ligaments and 
facet joints and narrowing of the L5-S1 disk."  This 
examiner specifically concluded that there was no 
relationship between the herniated disk and the veteran's 
military service, but did find that the lumbar strain, 
("hypertrophy of ligaments and facet joints and narrowing of 
the L5-S1 disk") was at least as likely as not the result of 
the injury the veteran described from the howitzer recoil in 
service.  This provides a basis to establish service 
connection for the veteran's lumbar strain.  


ORDER

Service connection for lumbar strain is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


